Continued hearing shall be held on 10/23/2019 at 02:00 PM in Austin
Courtroom 1. Movant is responsible for notice.




IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: October 03, 2019

                                              ________________________________________
                                                           TONY M. DAVIS
                                                 UNITED STATES BANKRUPTCY JUDGE
______________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

IN RE:                                          §           Case No. 19-10926-tmd
                                                §
ORLY GENGER,                                    §
                                                §
Debtor.                                         §           Chapter 7

 ORDER GRANTING CONTINUANCE OF HEARINGS ON (A) EXPEDITED MOTION
   FOR ORDER TO SHOW CAUSE [DOCKET NO. 42] AND (B) MOTION FOR AN
 ORDER, PURSUANT TO BANKRUPTCY RULE 9018 AND SECTION 107(B) OF THE
   BANKRUPTCY CODE, AUTHORIZING SAGI GENGER TO FILE UNDER SEAL
   CERTAIN OF THE EXHIBITS AND PORTIONS OF THE MOTION TO DISMISS
  BANKRUPTCY CASE OR, ALTERNATIVELY, TO TRANSFER VENUE [DOCKET
                               NO. 31]

       Before the Court is the Motion filed by Eric Herschmann requesting continuance of the

October 11, 2019 Hearings on the (a) Expedited Motion for Order to Show Cause [Docket No. 42]

and (b) Motion for an Order, Pursuant to Bankruptcy Rule 9018 and Section 107(b) of the

Bankruptcy Code, Authorizing Sagi Genger to File Under Seal Certain of the Exhibits and Portions
of the Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer Venue [Docket No. 31]

filed on September 27, 2019. The Court finds that the Motion should be granted.

       ACCORDINGLY, IT IS ORDERED that the Hearings on the (a) Expedited Motion for

Order to Show Cause [Docket No. 42] and (b) Motion for an Order, Pursuant to Bankruptcy Rule

9018 and Section 107(b) of the Bankruptcy Code, Authorizing Sagi Genger to File Under Seal

Certain of the Exhibits and Portions of the Motion to Dismiss Bankruptcy Case or, Alternatively,

to Transfer Venue are continued to the date and time listed above.

                                     ### End of Order ###

Submitted by:

Raymond W. Battaglia
Texas Bar I.D. 01918055
rbattaglialaw@outlook.com
Law Offices of Ray Battaglia, PLLC
66 Granburg Circle
San Antonio, TX 78218
Telephone: (210) 601-9405

Counsel for the Eric Herschmann
